DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining portion with hook fastener, as claimed in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 (as well as dependent claims 2-14 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation, “and comprising cushioning material that protrudes further inwards beyond the inside of the girth (…) the cushioning material protruding further inwards on either side of the channel such that the channel extends in front of the sternum” which is vague and indefinite. It is unclear how the cushioning material protrudes further inward such that the channel extends in front of the sternum. The drawings appear to show a uniform level of cushion thickness. How is the cushioning material protruding further inwards beyond the inside of the girth as well as on either side of the channel?
Claim 15 recited the limitation, “is intended for fastening to a girth and for providing a girth according to claim 2” which is vague and indefinite. It is unclear whether all or some of the limitations are required in order for providing a girth according to claim 2. 
Claim 15 recited the limitation “than in a region of the channel”, which is vague and indefinite. It is unclear whether this is a typographical error, or meant to further limit the channel.
In view of the rejections above under 35 U.S.C. 112, the claims referred to in any and all rejections below are rejected as best understood.
Specification
The abstract of the disclosure is objected to because:
Change “a girth for equine sport” to -a girth for equine sports--.
Change “an outside and an inside” to -an outside, and an inside--. 
Change “than in a region of the channel” to further clarify, or correct typographical error.
This is not considered an all-inclusive list, and the specification should be reviewed. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  change “an outside and an inside” to -an outside, and an inside--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 13-15 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Siddoway; Brett L. (US 6993893 B2; hereinafter Siddoway).
Regarding claim 1 Siddoway teaches:

    PNG
    media_image1.png
    560
    455
    media_image1.png
    Greyscale
A girth for equine sports. (See Fig. 1 #1); (Col. 3, lines 58-64)
Comprising an outside and an inside intended to rest against a horse’s body. (See Fig. 1 #1, 3 inside is resting against the body of the horse)
A pressure-relieving pad being arranged in a region in which the girth is intended to extend over (See Fig. 3 #5, 7)
Wherein the pad comprises a channel of reduced pad thickness. (See Fig. 3 #24); (Col. 4, lines 49-54)
The cushioning material protruding further inwards on either side of the channel such that the channel extends in front of the sternum, and the cushioning material on either side of the sternum is intended to rest against the horse's body. (See Fig. 4 #5, 7); (Col. 4, lines 49-54)
Regarding claims 2-3 Siddoway, as shown above, discloses all of the limitations of claim 1. Siddoway further teaches:
Wherein the pad is designed as a separate element and is fastened to the girth. (See Fig. 5 #5, 7, 31, 46, 47); (Col. 6, lines 25-39)
Wherein the pad is detachably fastened to the girth. (See Fig. 5 #5, 7, 31, 46, 47); (Col. 6, lines 25-39)
Regarding claims 4 Siddoway, as shown above, discloses all of the limitations of claim 1. Siddoway further teaches:
Wherein, when viewed in a longitudinal direction of girth, the pad protrudes beyond the girth on either side such that a girth width, which is intended to rest against the horse's body, of the girth is larger in the region of the sternum. (See annotated Fig. 4 #5 protrudes beyond width of girth)
Regarding claim 5 Siddoway, as shown above, discloses all of the limitations of claim 1. Siddoway
Wherein the cushioning material on the inside of the pad, which is intended to rest against the horse's body, is covered by a textile surface. (See Fig. 6 #25); (Col. 4, lines 61-67)
Regarding claims 13-14 Siddoway, as shown above, discloses all of the limitations of claim 1. Siddoway further teaches:
Wherein the channel freely opens up at either end. (See Fig. 3 #24)
Wherein the pad comprises a front end and a rear end, and comprises recesses on either side of its front region so as to provide spaces for the elbow room of the horse. (See annotated Fig. above)
Regarding claim 15 Siddoway teaches:
A pressure-relieving pad for equine sport, comprising a cushioning material that can be oriented towards a horse's body. (See Fig. 3 #5, 7)
Wherein the pad comprises a channel of reduced pad thickness and the cushioning material on either side of the channel protrudes further inwards on the inside thereof, which can be oriented towards the horse's body, than in a region of the channel such that the channel is intended to extend in front of a sternum of the horse and the cushioning material on either side of the sternum is intended to rest against the horse's body. (See Fig. 3 #5, 7, 24); (Col. 4, lines 49-54)
Wherein the pad is designed as a separate element and is intended for fastening to a girth. (See Fig. 5 #5, 7, 31, 46, 47); (Col. 6, lines 25-39)
Providing a girth according to claim 2. (This limitation has been rejected above, as best understood)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Siddoway in view of ENGELKE CARSTEN (EP 2982642 A1; hereinafter Engelke).
Regarding claim 6 Siddoway, as shown above, discloses all of the limitations of claim 1. Siddoway further teaches:
A pad with cushioning material on its inside and a retaining portion on its outside that is intended for receiving the girth. (See Fig. 5 #5, 7, 49); (Col. 6, lines 33-39)
Siddoway does not teach. Engelke teaches:
A bearing portion which comprises a retaining portion on its outside that is intended for receiving the girth. (See Figs. 2 and 3 #4b, 12)
Siddoway to incorporate a bearing portion which comprises a retaining portion on its outside that is intended for receiving the girth, as taught by Engelke in order to gain the advantages of providing an alternate form of girth attachment for use with a wide variety of girths.
 Regarding claims 7 and 11 Siddoway, in view of Engelke, as shown above, discloses all of the limitations of claim 6. Siddoway does not teach. Engelke further teaches:
Wherein the retaining portion is designed as a loop surrounding the girth. (See Fig. 3 #12); [0028]
Wherein the retaining portion is elastically extendable. [0028]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the pad of Siddoway to incorporate a bearing portion which comprises a retaining portion designed as a loop, as taught by Engelke in order to gain the advantages of more flexibility of the girth.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Siddoway in view of Engelke, further in view of  Siddoway; Brett L. (US 6389784 B1; hereinafter ‘784).
Regarding claim 8 Siddoway, in view of Engelke, as shown above, discloses all of the limitations of claim 7. Siddoway in view of Engelke does not teach. ‘784 teaches:
Retaining portion comprises a hook fastener. (See Fig. 4 #94, 96); (Col. 3, lines 46-48)
Siddoway, as modified by Engelke, to include a hook fastener, as taught by ‘784 in order to gain the advantages of a quick release girth retainer.
Regarding claim 9 Siddoway, in view of Engelke, as shown above, discloses all of the limitations of claim 6. Siddoway in view of Engelke does not teach. ‘784 teaches:
Wherein a first side of the retaining portion is fastened to the bearing portion and a second side is fastened to the bearing portion by means of releasable fastener such that the retaining portion can either be opened to receive the girth or can be closed in order to secure the girth. (See Fig. 4 #46, 48, sewn at #28); (Col. 3, lines 10-19)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retaining portion of Siddoway, as modified by Engelke, to include one side fastened and the other side releasably fastened, as disclosed by ‘784 in order to gain the advantages of a quick release girth retainer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siddoway in view of Engelke, further in view of  Johnston; William T. et al. (US 4905458 A; hereinafter Johnston).
Regarding claim 10 Siddoway, in view of Engelke, as shown above, discloses all of the limitations of claim 6. Siddoway in view of Engelke does not teach. Johnston teaches:
Non-slip material. (See Fig. 2 #50); (Col. 3, lines 48-58)
Siddoway in view of Engelke and Johnston does not teach. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retaining portion of Siddoway, as modified by Engelke, to include a retaining portion including a non-slip portion on its surface oriented towards a girth, since Johnston teaches that it is well known to include non-slip material on equestrian equipment in order to gain the advantages of maintaining the position of the girth on the animal (abstract).
Regarding claim 12 Siddoway, in view of Engelke, as shown above, discloses all of the limitations of claim 6. Siddoway does not teach. Engelke further teaches:
Wherein the pad comprises a fastening element for connecting an additional horse harness element. (See Fig. 2 D-ring element)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the pad of Siddoway to incorporate a fastening element, as taught by Engelke in order to gain the advantages of providing additional attachments, and since rearrangement of parts involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to horse girths.
US 0160560 A	Witter; H. M.
US 0174478 A	Chase; L. C.
US 0178008 A	Horton; P. B.
US 0308983 A	Pefley; P. J.
US 10329138 B2	Benetti; Mauro
US 20080172991 A1 Bates; Kenneth John
US 3828521 A	Dulaney; George W.
US 4434604 A	Bird; Elizabeth A.
US 4905458 A	Johnston; William T. et al.
US 5125219 A	Sligo; Jeffrey B.
US 5426924 A	Harty; Christopher
US 5946892 A	Siddoway; Brett L
US 6116003 A	Ziglin; Stuart
US 6298640 B1	Schneider; John R.
US 6389784 B1	Siddoway; Brett L.
US 6993893 B2	Siddoway; Brett L.
US 8424277 B2	Koller; Shari et al.
WO 2016056892 A1 SELLA et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644      

/MONICA L BARLOW/Primary Examiner, Art Unit 3644